United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
U.S. POSTAL SERVICE, ORLANDO
PROCESSING & DISTRIBUTION CENTER,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1333
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2012 appellant filed a timely appeal of the May 24, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying his emotional condition claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty.
On appeal, appellant contends that the evidence of record establishes that he sustained an
emotional condition due to being charged absent without leave (AWOL) and an investigative
interview which occurred during his hours of employment and while carrying out his assigned
duties.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 28, 2011 appellant, then a 41-year-old distribution operations manager, filed a
traumatic injury claim alleging that on that date he experienced acute stress after a plant manager
called him a liar during an investigative interview and charged him with two weeks of AWOL
while on approved annual leave. He stopped work on the date of injury.
In an April 4, 2011 medical report, Dr. Erik C. Walker, a Board-certified family
practitioner, advised that appellant developed multiple physical symptoms due to acute stress at
work commencing March 28, 2011.
He was incapacitated from March 28 through
April 18, 2011.
By letter dated April 12, 2011, Linda J. Mungin, an acting senior distribution operations
manager, controverted the claim. She stated that the March 28, 2011 investigative interview was
conducted by a plant manager due to appellant’s failure to submit approved documentation for
annual leave. Ms. Mungin stated that he took annual leave at the end of his detail at the North
Metro Processing and Distribution Center in Atlanta, Georgia prior to his return to work at the
Orlando Processing and Distribution Center. She contended that appellant failed to submit a
Form 3971 (request for notification of absence) prior to or during his annual leave. During the
interview, appellant stated that his leave was approved, but failed to provide the documentation
needed to verify his absence. He stated it was at the location of his detail position. Ms. Mungin
stated that the documentation was not found at that location. Appellant was informed that he
would be charged AWOL. After the interview, he went home sick and did not return to work.
Ms. Mungin noted that appellant had worked at the employing establishment since 1993 and had
been a supervisor for several years. She addressed the employing establishment’s leave
procedures and contended that he was well aware of the rules and enforced them on a daily basis
as a manager. Ms. Mungin stated that appellant was charged AWOL because he failed to submit
proper documentation to support his annual leave request; he took leave without prior approval
or submit the documentation during his absence from work.
By letter dated April 18, 2011, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It addressed the factual and medical evidence he needed to
submit to establish his claim. OWCP also requested that the employing establishment submit
medical evidence in response to appellant’s claim.
In an undated narrative statement, appellant contended that he was scheduled to be off
work on December 14, 2011, but he was forced to report to work. He did not report to work.
Appellant explained to Donna Jewett, a plant manager, that he had scheduled other managers to
work on December 14, 2011. He worked the requisite number of days that week, yet he was still
charged AWOL. As a result, on February 2, 2011 appellant was given a letter of warning in lieu
of time off suspension for seven days for which he sought mediation. On March 7, 2011 Scott
Raymond, an acting plant manager at the North Metro Plant, advised appellant that his detail
would expire on March 11, 2011 and that he could request annual leave before returning to work
in Orlando. Appellant stated that Mr. Raymond informed Ms. Jewett about the last day of his
detail assignment and leave request. She responded “okay” and only wanted to know how much
leave he would be using. On March 10, 2011 Mr. Raymond approved appellant’s e-mail request
for two weeks of annual leave. Appellant contended that Ms. Jewett never mentioned that he

2

was being charged AWOL when they met on March 25, 2011 or during their prior telephone
conversation. During the March 28, 2011 interview he explained to Ms. Jewett that he was on
approved annual leave and there must have been a miscommunication between her and
Mr. Raymond. Appellant stated that he copied her on his e-mail to Mr. Raymond requesting
annual leave. Ms. Jewett responded that she did not receive any e-mail. She accused appellant
of lying and falsifying documents. Appellant asked Ms. Jewett to call Mr. Raymond to verify his
leave request, but she refused to do so. Ms. Jewett informed appellant that the one week of
annual leave he used in January 2011 was not charged properly. She accused him of falsifying
documentation. Appellant explained to Ms. Jewett that he left off per-diem during his detail
assignment and did not review the pay stub since it was mailed directly to his home address. He
stated that his wife handled the bills and he did not pay attention to his pay stub. Appellant
contended that Ms. Jewett accused him of lying and did not bother to listen to his response or
give him an opportunity to explain the situation.
The record contained a December 16, 2011 list of questions asked of appellant by the
employing establishment. Appellant stated that he did not report to work or call in on
December 14, 2011 because he did not want the employing establishment to know that he was
sick. He knew it would not believe him. Appellant did not return the employing establishment’s
telephone calls or e-mails because he was in bed and did not hear the telephone ring.
In reports dated April 22 to May 9, 2011, Dr. Walker advised that appellant had acute
anxiety and depression secondary to being accused of displaying bad behavior at work. He was
unable to work from April 4 through 26, 2011.
In e-mails dated December 1, 2010 to March 29, 2011, appellant, Ms. Jewett,
Mr. Raymond, Fred Blyden and Juan L. Byrd addressed appellant’s failure to report to work on
December 14, 2010, to submit leave slips, AWOL charges and the investigative interview. In a
December 1, 2011 email, Ms. Jewett stated that effective December 4, 2011 all distribution
operations managers had to work six days a week. In a May 2, 2011 e-mail, she related that
appellant told her that his manager had approved his request for one week of leave in
January 2011. He did not submit a leave slip and was paid for this time period. Appellant stated
that he did not notice that he had not been charged leave because he never looked at his pay
check. Ms. Jewett found this hard to believe because she had signed a pay adjustment for him
during the same month. Appellant stated that he did not remember submitting the pay
adjustment. Ms. Jewett noted that following his return to work, he changed his work schedule
without approval. Appellant failed to submit a leave slip for two weeks of annual leave he used
following the end of his detail assignment as requested on several occasions by Mr. Raymond.
Ms. Jewett denied receiving appellant’s e-mail regarding a request. She noted that Mr. Raymond
copied her on his e-mail instructing appellant to submit a leave slip for his request. Ms. Jewett
contended that on March 24, 2011 Mr. Blyden, an acting distribution operations manager,
informed appellant that he was being charged AWOL. He instructed Mr. Blyden to change it to
annual leave. In e-mails dated March 25, 2011, Mr. Blyden explained to Ms. Jewett that he
changed the time she had input for appellant’s two-week absence from AWOL to annual leave
based on appellant’s request. She informed Mr. Blyden that she changed the leave status back to
AWOL. In e-mails dated March 29, 2011, Mr. Raymond and Juan L. Byrd, an employee, stated
that appellant did not provide them any leave slip for two weeks of annual leave. Mr. Raymond
instructed Mr. Byrd to get the leave slip that he supposedly signed from appellant.

3

In a May 23, 2011 decision, OWCP denied appellant’s emotional condition claim on the
grounds that he failed to establish any compensable employment factors.
On June 15, 2011 appellant requested a review of the written record by an OWCP hearing
representative.
In reports dated May 23 and June 13, 2011, Dr. Walker advised that appellant sustained a
compensable emotional condition as his acute stress was directly related to a supervisor who
called him a liar, wrote him up for offenses and generally disrespected his skill and talent.
In a September 29, 2011 decision, an OWCP hearing representative affirmed the May 23,
2011 decision, finding that being charged AWOL and the investigative interview were
administrative matters. The hearing representative found no evidence of agency error or abuse in
handling these matters.
By letter dated April 15, 2012, appellant requested reconsideration. He contended that on
December 1, 2011 the plant manager sent an e-mail regarding schedule changes for all managers
of distribution operations within the plant for the month, but no specific day off was assigned
individually. According to TACS and the work schedule, he worked his sixth day that week and
was asked to work a seventh day the night prior to his only day off work. Appellant planned to
work the seventh day, but he became sick. He was not aware of a call-in policy for the seventh
day of work. Appellant stated that the AWOL charge was subsequently removed and an
adjustment was made to correct his pay. He contended that he did not change the work schedule
and reported to work as scheduled. Appellant further contended that the plant manager was
aware of his leave request because an e-mail from him and Mr. Raymond regarding his request
clearly indicated that she was on the distribution list.
In a May 24, 2012 decision, OWCP denied modification of the September 29, 2011
decision. It found that appellant failed to establish agency error or abuse in charging him AWOL
and conducting the investigative interview. OWCP stated that his emotional condition appeared
to have been self-generated.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.2 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.3

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
ANALYSIS
Although appellant initially filed a traumatic injury claim for an incident at work on
March 28, 2011, he subsequently alleged that he sustained an emotional condition as a result of
4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

5

multiple work incidents and conditions leading up to the March 28, 2011 incident. OWCP
denied his emotional condition claim on the grounds that he did not establish any compensable
employment factors. The Board must initially review whether the alleged incidents and
conditions of employment are established as compensable employment factors under the terms of
FECA.
Appellant alleged that he was improperly charged with AWOL by his supervisor,
Ms. Jewett, for not reporting to work or calling in on December 14, 2011 and an unexcused twoweek absence in March 2011 following the end of his detail assignment. Regarding the
December 14, 2011 incident, he stated that he worked the requisite six days and although he was
entitled to be off work on the seventh day and had scheduled managers to work on that date he
planned to work, but he became sick. Appellant stated that he was in bed and did not hear the
telephone ring when the employing establishment tried to reach him on that date. He related that
he was not aware of a call-in policy for not working on the seventh day. Regarding the
March 2011 incident, appellant submitted a leave slip to Mr. Raymond, an acting plant manager
who, on March 10, 2011, approved his request. Mr. Raymond advised appellant that Ms. Jewett
was okay with his request and she just wanted to know how much leave he planned to use during
his absence. Appellant contended that he copied her on his e-mail leave request to
Mr. Raymond. He further contended that Ms. Jewett called him a liar and accused him of
falsifying documentation during the March 28, 2011 investigative interview which pertained to
his two-week absence from work. Appellant stated that she did not believe that he copied her on
his e-mail to Mr. Raymond and denied his request that she call Mr. Raymond to verify his leave
request. He contended that Ms. Jewett accused him of lying and falsifying documentation when
his use of annual leave for one week in January 2011 during his detail assignment was not
properly charged to him. Ms. Jewett did not believe appellant’s statement that he did not
discover this mistake on his pay stub because he did not review it since it was mailed to his home
address. He stated that on February 2, 2011 he was given a letter of warning in lieu of time off
suspension for seven days regarding this matter.
Appellant’s allegations regarding leave,11 investigations and issuance of a disciplinary
letter are administrative matters and not compensable absent a showing of error or abuse on the
part of the employing establishment. Although he has alleged error by management, he did not
submit any probative evidence establishing error or abuse regarding the above-noted
administrative matters. Contrary to appellant’s statement that he gave Mr. Raymond a leave slip
for two weeks of annual leave, Mr. Raymond, Ms. Mungin, an acting senor distribution
operations manager, Ms. Jewett and Mr. Byrd, an employee, stated that he did not submit any
leave slip for his absence from work in January and March 2011. Mr. Raymond stated that he
did not have appellant’s leave slip for two weeks of annual leave and instructed Mr. Byrd to
obtain it from him. Ms. Mungin stated that she tried to obtain his leave slip, but it was not found.
Because appellant failed to submit proper documentation for his leave request and took the leave
without prior approval, he was charged AWOL. Ms. Jewett stated that she did not receive
12

11

See C.S., 58 ECAB 137 (2006); Lori A. Facey, 55 ECAB 217 (2004).

12

C.F., Docket No. 08-1102 (issued October 10, 2008); See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy
Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB
1260, 1266-67 (1988).

6

appellant’s e-mail requesting two weeks of annual leave. Instead, Mr. Raymond copied her on
his e-mail response to appellant instructing him to submit a leave slip for this period. Ms. Jewett
disputed appellant’s assertion that he did not notice that he was not charged for one week of
leave in January 2011 because he did not look at his pay check because she had signed a pay
adjustment for him during the same month. While appellant stated that the January 2011 AWOL
charge was removed from his record and his pay was correctly adjusted, there is no evidence that
the employing establishment either erred or acted abusively. The mere fact that a personnel
action is subsequently modified or rescinded does not, by itself, establish error or abuse on the
part of the employing establishment.13 The Board finds that based on the statements of
Mr. Raymond, Ms. Mungin, Ms. Jewett and Mr. Byrd appellant has not established that the
employing establishment committed error or abuse in the above-stated administrative matters
and he has not established a compensable work factor.
Appellant alleged that during the March 28, 2011 investigative interview, Ms. Jewett
accused him of falsifying documents and called him a liar regarding his submission of leave slips
for time off work in January and March 2011. The Board has recognized the compensability of
verbal abuse in certain circumstances. This does not imply, however, that every statement
uttered in the workplace will give rise to coverage under FECA.14 The Board finds that the facts
of the case do not support any specific incidents of verbal abuse. Appellant provided no
corroborating evidence, or witness statements to establish the interaction alleged on
March 28, 2011.15 There is no corroborating evidence to support that any verbal interaction with
appellant by Ms. Jewett rises to the level of a compensable employment factor.16 While the
medical evidence, such as reports from Dr. Walker, found that appellant’s incidents of being
accused of bad behavior and lying, written up for offenses, and having his skill and talent
generally disrespected by a supervisor caused his emotional conditions, the physician did not
witness these incidents. He merely provided a history of injury as presented by appellant.
However, assuming arguendo that the alleged statements were made, the Board finds that they
do not constitute verbal abuse or harassment. While the statements may have engendered
offensive feelings, they did not sufficiently affect the conditions of employment to constitute a
compensable factor.17 Consequently, the Board finds that appellant has not established a
compensable employment factor under FECA with respect to the claimed verbal abuse.
Since appellant has not established a compensable work factor, the Board will not address
the medical evidence on the issue of causal relationship.18

13

Paul L. Stewart, 54 ECAB 824, 829 (2003).

14

Charles D. Edwards, 55 ECAB 258 (2004).

15

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
16

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
17

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

18

Karen K. Levene, 54 ECAB 671 (2003).

7

On appeal, appellant contended that the evidence of record establishes that he sustained
an emotional condition due to being charged AWOL and subjected to the March 28, 2011
investigative interview which occurred in the performance of duty. For reasons noted, the Board
finds that appellant did not establish a compensable factor of his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

